Title: To Benjamin Franklin from John Adams, 10 October 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam Oct. 10. 1781.
Your Favour of October 5. is just now brought to me, and I beg your Excellency to accept of my Thanks for your Congratulations on my Recovery, which is however, as yet but imperfect.
I am much Surprized to find, So many appearances, which Seem to Shew that certain neutral Powers of whose Sagacity and great Spirit, the World had formed an high opinion are amused and imposed upon by very trifling Artifices of the British Ministry.— It is given out in the public Papers, that the British Court in their answer to the Mediating Courts, refuse to treat with America, but as Sovereigns with Subjects. There is no difficulty in believing this to be true.
I have heard nothing from Mr Dana, Since 31. July.— On that day he wrote a Line from Berlin, to a Gentleman in this Town, Supposing me absent. Since which I have no News of him.—
I know nothing, of the Resolution to exchange Gen. Burgoine for Mr Laurens, but by common Report.—
I doubt not that England might be Supplied with Masts from America, if America is not upon her Guard to prevent it. Masts may be cleared out from America, to France, Spain, Holland or elsewhere,— and go to the W. I. Islands, Hallifax, Bermudas. But the most probable Artifice would be to fall in with B. Cruisers by Agreement in certain Latitudes, and be taken. All this can be concerted easily between a British Minister and an American Traitor.— A fine Cargo of Masts from America was lately carried into Bermudas, and enabled those Islanders, immediately to fit for Sea a Number of Privateers. British Navigation publick and private in every Part of the World, is at this moment in great distress for Masts. If the Exportation from America is not wholly Stopped, they will obtain Some Supply from thence. It is much to be feared that other Countries as well as Holland have their Beilands, who, think, if they are not so frank as he was to declare, “Que Si pour gagner dans le Commerce, il falloit passer par l’Enfer, il hazarderoit de bruler Ses Voiles.”
Inclosed is a List, of the Bills accepted by me, which, with those your Excellency has received before, is compleat up to this day.— But I am Surprized at your Excellencys observation that it is a Demand you had no previous Knowledge of.
If your Excellency, will be so good as to look into the Letter which I had the Honour to write you, on the Eighth of May last, you will find these Words, “Yesterday were presented to me, fifty Bills of Exchange, for Eleven hundred Guilders each drawn by Congress upon me, on the 27 day of January 1781, at Six Months Sight, and on the Same day, other Bills from Number 37 to Number 76 inclusively drawn on me on the Same 27 day of January 1781, for Five hundred and fifty Guilders each, payable at Six months Sight were presented to me. I asked Time to write to your Excellency, to know, if those Bills and the others drawn at the Same time, can be discharged by you. If they cannot, it will be wrong to accept them, for I have no Prospect, at all of getting the Money here &c.”
And in my Letter to your Excellency of May 23. 1781, are these Words “I have received from Congress, their Resolution of 3 January 1781 to draw Bills upon me in favour of Lee and Jones, at Six months Sight for the full Amount of the Ballance due on the Contract made with them, for a quantity of cloathing for the Army. I have also a Letter from Mr Gibson of the Treasury Office of Jan. 28, which informs me, that the Amount of Jones and Lees Account, is Sixteen Thousand, two hundred and forty four Pounds, one Shilling Sterling.” Both these Letters your Excellency received.
In your Excellencys Letter to me of May 19. 1781, you Say “I was much Surprised to find by your Letter, that the Congress continue drawing So largely on you, without knowing whether you have any Funds in hand. You mention Numbers from 37 to 76 inclusively. Perhaps all the preceeding Numbers and many Succeding ones may Soon appear also.”— After proceeding to Several other Observations, and informing me of Mr Lovels Letter to you, and referring me to a Copy of a Letter from M. Le Cte de Vergennes to you &c you Add “But to the Point the Bills you mention must be paid, and if you accept them, I will answer your Drafts for that Purpose as they become due.”
All the Bills drawn, on the 27. of last January, excepting 3 or 4 have been presented to me and accepted, which make the greatest Part of the Sum, which your Excellency mentions as falling due in Nov. Decr. Jany. & Feb. next.— The rest is made up of Bills drawn on Mr Laurens, on the 6th of July 1780.— These I had your Excellencys previous Request to accept, & promise to discharge. It is remarkable that the Bills drawn on Mr Laurens on the 6 of July 1780 have arrived here very Slowly, and a large Parcell of them by the Numbers are not yet arrived.

I have never accepted a Single Bill but upon your Excellencys express Advice, and promise to discharge it; and I never Shall accept one, untill your Excellency is informed of it, and expressly consents to pay it, unless I should have Funds elsewhere.— Of this there is no Probability at all. My Loan Stands, where I told you at Paris.—  And there it infallibly will remain, a long time, at least untill it is decided, what Persons are to govern and what System is to prevail in this Country, which will not be for Months perhaps not for Years, and possibly Somewhat tragical may precede, which however God forbid. It would be ridiculous in me to accept a Bill, before I knew your Intentions concerning it, when I certainly know, that I cannot obtain the Money any where but from you to pay it,— nor even for my own subSistance—
I beg your Excellencys Answer by the Post, whether I am to go on accepting the Remainder of the Bills drawn on Mr Laurens the 6 of July 1780, as they Shall be presented to me, or whether I am to Stop my Hand. I cannot venture to accept another without explicit Information from your Excellency that there is no Misunderstanding, of the Business.
I have the Honour to be, very respectfully, Sir &c
His Excy. B. Franklin Esq.
